DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  in the last line of claim 2, replace “time” with “times” after “100”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3 299 097 A1, a copy of which was provided with the Information Disclosure Statement dated September 17, 2020, and further in view of Chandley et al. (US 5,299,619).
Regarding claims 1 and 4, EP ‘097 discloses a method for casting (abstract; paragraphs [0017]-[0019] and [0026]-[0028]; and Figures 1, 2, and 4A), in which the method comprises the following steps:
evacuating a mold (6) that is coupled to a source of molten metal (2); and
pressurizing the molten metal (2) above atmospheric pressure in response to the evacuation of the mold (6) (see paragraphs [0018], [0019], and [0026]-[0028]; and Figure 2).
EP ‘097 fails to teach using an inert gas to cause pressurization of the mold.
However, Chandley et al. disclose a method of casting that uses argon as a pressurization gas (column 5, lines 13-56; column 8, lines 16-56; column 9, lines 26-35; column 12, lines 6-13; and Figures 1-5), since argon is an inert gas and not reactive to the molten metal, thus preventing contamination and oxidation of the cast products (column 12, lines 12-13).
Therefore, it would have been obvious to one of ordinary skill in the art to replace the ambient atmosphere in the mold, as used by EP ‘097, with the inert gas disclosed 
Regarding claims 2, 3, and 6, EP ‘097 in view of Chandley et al. fail to teach a vacuum chamber that is 10 to 100 times a volume of a mold, evacuation at 0.1 sec or less, and pressure of less than 0.2 MPa.
However, EP ‘097 in view of Chandley et al. disclose a similar method of countergravity casting that uses a pressure differential between pressure and vacuum to cause molten metal to fill a mold, of which the size/shape of the mold and the type of molten metal to be cast would influence one of ordinary skill in the art to adjust the ranges of volume, pressure, and time of mold evacuation.
It would have been obvious to one of ordinary skill in the art to provide any of these parameters at the claimed ranges of volume, pressure, and time, since these ranges would be dependent upon the size/shape of the mold and the type of molten metal being cast.  Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Regarding claim 5, EP ‘097 in view of Chandley et al. fail to teach a mold in a shape that is configured to cast a coil.  However, it would have been obvious to one of ordinary skill in the art to cast a product having any type of configuration (shape and size), since the type of cast product is merely dependent on the design expediency of the shape of the cavity of the mold.

Regarding claims 9 and 10, EP ‘097 discloses that the mold (6) has a core (4) that is gas-permeable, of which evacuation of the mold (6) would include drawing gas through the core (4) (EP ‘097; abstract; paragraphs [0017] and [0019]; and Figure 1).
Regarding claim 11, EP ‘097 discloses a crucible (3) with a heating element (EP ‘097; paragraphs [0018] and [0027]; and Figure 1).

Response to Arguments
The examiner acknowledges the applicants’ amendment/remarks received by the USPTO on February 19, 2021.  The amendment/remarks overcome the prior objections to the specification, as well as the prior 35 USC 112(b) rejections.  However, the applicants did not address the prior objection to claim 2 (see above section 1).  Claims 12-24 remain withdrawn from consideration as drawn to a non-elected invention.  Claims 1-11 remain under consideration in the application.

Applicants’ arguments with respect to claims 1-11 have been considered but are moot because the arguments do not apply to the newly underlined portions addressing the applicants’ amendment to independent claim 1.
With regard to the applicants’ remarks/arguments on pages 7-10 of the amendment, in particular regarding the applicants’ amendment to claim 1, it is noted that the applicants’ argument is not commensurate with the scope of the claim.  Based above atmospheric pressure to cause molten metal to rise into the mold cavity.
Based on review of the applicants’ remarks/arguments, and in order to obtain more favorable consideration, it is suggested that the method of independent claim 1 be amended to clearly recite at least two steps (to be interpreted in a “sequential” format with “then” or “subsequently” language between the at least two steps).  Specifically, it is suggested that the first step of the process be that the mold is evacuated with pressurized pressure (of inert gas) above the atmospheric pressure, and that the second step of the process be that the molten metal is pressurized at the holding furnace after the mold is pressurized above atmospheric pressure.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178.  The examiner can normally be reached on Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        April 30, 2021